Name: 2006/681/EC: Commission Decision of 10 October 2006 adjusting the weightings applicable from 1 August , 1 September , 1 October , 1 November and 1 December 2005 and from 1 January 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration;  cooperation policy
 Date Published: 2007-06-05; 2006-10-11

 11.10.2006 EN Official Journal of the European Union L 279/27 COMMISSION DECISION of 10 October 2006 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2005 and from 1 January 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries (2006/681/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, Euratom) No 2104/2005 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EC, Euratom) No 351/2006 (3). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August, 1 September, 1 October, 1 November and 1 December 2005 and from 1 January 2006, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article With effect from 1 August, 1 September, 1 October, 1 November and 1 December 2005 and from 1 January 2006 the weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries, payable in the currency of the country of employment, shall be adjusted as shown in the Annex hereto. The exchange rates used for the calculation of this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and correspond to the dates referred to in the first paragraph. Done at Brussels, 10 October 2006. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 337, 22.12.2005, p. 7. (3) OJ L 59, 1.3.2006, p. 1. ANNEX Place of employment Weightings August 2005 Guyana 60,6 Niger 97,1 Romania 60,9 Yemen 72,5 Zimbabwe 56,4 Place of employment Weightings September 2005 Guinea 61,6 Sierra Leone 78,2 Zimbabwe 43,5 Place of employment Weightings October 2005 Barbados 134,5 Lesotho 74,0 Nigeria 93,2 Zimbabwe 55,2 Place of employment Weightings November 2005 Benin 97,5 Cambodia 70,6 Dominican Republic 78,1 Gambia 56,6 Guinea 63,7 Indonesia 82,8 Nicaragua 70,0 Senegal 82,2 Serbia and Montenegro 65,0 Turkey 97,9 Ukraine 107,8 Vietnam 56,7 Zimbabwe 28,9 Place of employment Weightings December 2005 Costa Rica 75,7 Haiti 102,0 Jamaica 96,1 Mozambique 69,4 Syria 70,4 Zimbabwe 32,5 Place of employment Weightings January 2006 Argentina 64,4 Ethiopia 86,0 Jordan 82,1 Romania 61,1 Sudan 50,1 Syria 72,2 Venezuela 70,6 Zambia 82,6 Zimbabwe 34,0